Citation Nr: 1810976	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-40 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left lower extremity, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the right lower extremity, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for neuropathy of the right upper extremity, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a lung disorder, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for residuals of malaria, to include as due to exposure to Agent Orange.

7.  Entitlement to service connection for a blood disorder, to include as due to exposure to Agent Orange.

8.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

9.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

10.  Entitlement to service connection for a low back disorder.

11.  Entitlement to service connection for a hip disorder.  

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Regarding the Veteran's claims of entitlement to service connection for a blood disorder and TBI, the Board notes that the Veteran's initial claims were for service connection for residuals of blood poisoning and residuals of a head injury.  However, the evidence in the Veteran's claims file notes a diagnoses of anemia and headaches, respectively.  Pursuant to relevant case law, a Veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a Veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Given the foregoing, the Board has recharacterized the issues as styled on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons and Brokowski.

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  In August 2016 and April 2017 correspondence, he indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to the service connected diabetes mellitus has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

All of the issues currently on appeal except for the claims of service connection for neuropathy of the bilateral upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The competent medical evidence demonstrates that the Veteran suffers from neuropathy of the bilateral upper and lower extremities that is etiologically related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy of the right upper extremity have been met.  38 U.S.C. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for neuropathy of the left upper extremity have been met.  38 U.S.C. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for neuropathy of the right lower extremity have been met.  38 U.S.C. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria for service connection for neuropathy of the left lower extremity have been met.  38 U.S.C. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

The Veteran is seeking entitlement to service connection for l neuropathy of the bilateral upper and lower extremities.  He contends that his  neuropathy was caused or aggravated by his service-connected diabetes mellitus.  For the reasons stated below, the Board finds that service connection for these disabilities is warranted. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The treatment records dated during the appeal period demonstrate the Veteran was first diagnosed with idiopathic peripheral neuropathy of the bilateral upper and lower extremities in 2006.  He was later diagnosed with diabetic peripheral neuropathy of the bilateral upper and lower extremities in 2014.  The Veteran has been treated generally for his ongoing neuropathic symptoms throughout the course of this appeal.

In June 2017, the Veteran underwent a VA examination.  At that time, the VA examiner confirmed the Veteran shows symptoms of diabetic neuropathy.  Specifically, the examiner noted severe constant and intermittent pain, paresthesias, and numbness in all extremities.  A diagnosis of mild incomplete paralysis was provided.  As to whether the Veteran's neuropathy was aggravated by his diabetes mellitus, the VA examiner stated that it would require resorting to mere speculation to the extent which the subsequently diagnosed diabetes mellitus aggravated or worsened the Veteran's bilateral upper and lower extremity peripheral neuropathy beyond its natural progression.  The examiner also did not provide an alternative etiology for the Veteran's peripheral neuropathy. 

Here, the VA examiner specifically determined that the Veteran suffers from symptoms such as severe constant and intermittent pain, paresthesias, and numbness that are attributable to diabetic peripheral neuropathy.  However, the examiner was unable to ascertain whether the diabetes mellitus aggravated the Veteran's peripheral neuropathy, diagnosed prior to his diagnosis of diabetes mellitus, beyond its natural progression.  As such, the Board finds the evidence is in at least equipoise, the claims for service connection for neuropathy of the bilateral upper and lower extremities are granted.  


ORDER

Service connection for neuropathy of the right upper extremity is granted.

Service connection for neuropathy of the left upper extremity is granted.

Service connection for neuropathy of the right lower extremity is granted.

Service connection for neuropathy of the left lower extremity is granted.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159.

Here, the Veteran contends that his claims of entitlement to service connection for a lung disorder, residuals of malaria, a blood disorder, and a skin disorder, are either directly attributable to his military service or, alternatively, the result of his exposure to Agent Orange during his service in the Republic of Vietnam.  He also argues that his remaining claims of entitlement to service connection for residuals of a TBI, a back disorder, and a hip disorder are due to his military service and, specifically, the result of an injury sustained therein.

As an initial matter, VA has conceded that the Veteran was exposed to Agent Orange as a result of his service in the Republic of Vietnam.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

As will be discussed below and as it currently stands, the Veteran's diagnoses for his numerous claims are not on the list of diseases associated with exposure to Agent Orange on a presumptive basis.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  

The Board also notes that the Veteran's service treatment records are silent regarding any complaints, treatment, or diagnoses pertaining to the remaining claims on appeal.  

Residuals of Malaria

The Veteran has not been diagnosed with malaria or as suffering from its residuals at any point during the pendency of this appeal.  However, the Veteran's extensive post-service VA treatment records do show that he has complained of unspecified fevers and chills throughout the course of this appeal.  See VA May 2009 VA Treatment Record; see also August 2017 VA Treatment Record.  

On remand, the Veteran should be scheduled for a VA examination to determine whether the nature and etiology of his recurrent fever and chills, to specifically include whether they may be considered residuals of malaria and, if so, whether it is attributable to his military service on a direct basis or as a result of his conceded exposure to Agent Orange.  See 38 U.S.C. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Blood Disorder

The post-service VA treatment records show that he has a diagnosis of anemia.  See February 2011 VA Treatment Record.  Therefore, the Veteran should be scheduled for a VA examination for the purpose of establishing the etiology of his diagnosed anemia.  On remand, such an examination is needed.  The examiner must determine whether the Veteran's anemia, and any other blood disorders identified during the examination, are attributable to his military service on a direct basis or as a result of his conceded exposure to Agent Orange.  Id.  


Lung Disorder

Throughout the course of this appeal, the Veteran has been diagnosed with various lung disorders including recurrent obstructive bronchitis, asthma, chronic obstructive lung disorder, nonspecific abnormal radiological findings of the lung field, and chest pain.  See August 2017 VA Treatment Record.  

The Board notes that the Veteran has not been afforded a VA examination for the purpose of establishing the etiology of these variously diagnosed lung disorders.  On remand, such an examination is needed.  The examiner must determine whether any of the diagnosed lung disorders are attributable to his military service on a direct basis or as a result of his conceded exposure to Agent Orange.  Id.  

Skin Disorder 

VA treatment records show the Veteran has received diagnoses of dermatophytosis of the hand, seborrheic keratosis, and lipoma of the skin and subcutaneous tissue of the face.  See August 2017 VA Treatment Record.  

The Veteran should be afforded a VA examination for the purpose of establishing the etiology of these variously diagnosed skin disorders.  On remand, such an examination is needed.  The examiner must determine whether any of the diagnosed skin disorders are attributable to his military service on a direct basis or as a result of his conceded exposure to Agent Orange.  Id.  

Residuals of a TBI, a Low Back Disorder, and a Hip Disorder

The Veteran states that he was thrown from a Jeep during his service in Vietnam and sustained injuries to his low back, hip, and head.  See September 2017 Vet Center Treatment Records.  As previously noted, the Veteran's service treatment records are silent for the occurrence of any motor vehicle accidents or injuries sustained to the low back, hip, and head.  Nevertheless, for the limited purposes of this remand, the Veteran's statements that he was injured during service are considered credible.  

Post-service VA treatment records show the Veteran has been diagnosed with, and treated throughout the course of this appeal, for chronic low back pain, degeneration of lumbar or lumbosacral intervertebral disc, osteoarthrosis involving the spine, arthritis (generally), and headaches.  Notably, the diagnosis of arthritis is not attributed to a specific part of the Veteran's body.   

On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of the diagnosed back disorders, headaches, and arthritis and, specifically, as they relate to his claims for a low back disorder, residuals of a TBI, and a hip disorder, respectively.  Id.  

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the service connection claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Finally, any additional VA or private treatment records dated since October 2017 relevant to the remaining claims on appeal should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA or private medical records pertaining to these claims for the period October 2017 to the present.

2.  Schedule the Veteran the following VA examinations with the appropriate medical professional(s) to determine the nature and etiology of the Veteran's pending claims for residuals of malaria, a blood disorder, a lung disorder, and a skin disorder.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The VA examiner(s) are asked to: 

a) Comment on whether the Veteran's recurrent fever and chills may be considered residuals of malaria.  If a diagnosis is rendered, the examiner is then asked to opine whether it is least as likely as not (50 percent or greater probability) directly incurred in military service, or is otherwise etiologically related thereto based on the Veteran's conceded exposure to Agent Orange from his Vietnam service. 

b) Identify any and all blood disorders, including anemia.  

For each diagnosed disorder, the examiner is asked to opine whether it is least as likely as not (50 percent or greater probability) any diagnosed disorder was directly incurred in military service, or are otherwise etiologically related thereto based on the Veteran's conceded exposure to Agent Orange from his Vietnam service. 

c) Identify any and all lung disorders, including recurrent obstructive bronchitis, asthma, chronic obstructive lung disorder, nonspecific abnormal radiological findings of the lung field, and chest pain.  

For each diagnosed disorder, the examiner is asked to opine whether it is least as likely as not (50 percent or greater probability) any diagnosed disorder was directly incurred in military service, or are otherwise etiologically related thereto based on the Veteran's conceded exposure to Agent Orange from his Vietnam service. 

d) Identify any and all skin disorders, including dermatophytosis of the hand, seborrheic keratosis, and lipoma of the skin and subcutaneous tissue of the face.  

For each diagnosed disorder, the examiner is asked to opine whether it is least as likely as not (50 percent or greater probability) any diagnosed disorder was directly incurred in military service, or are otherwise etiologically related thereto based on the Veteran's conceded exposure to Agent Orange from his Vietnam service. 

The examination reports must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner(s) should specifically cite each reference material utilized.  If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner(s) is also informed as a reminder under VA law that the fact that a diagnosed disorder is not included in those conditions that are presumptively service-connected due to Agent Orange exposure, it does not limit providing an opinion, since any claim based on said exposure still may be proven from competent medical evidence on causation.  See generally, Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

3) Provide the Veteran with a VA traumatic brain injury examination by a physician with sufficient expertise (physiatrist, psychiatrist, neurologist, or neurosurgeon).  

The examiner is asked to determine whether the Veteran has a TBI and, if so, what residual cognitive disability and any other disability have resulted, to include headaches.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

In providing the requested opinion, the examiner is asked to specifically discuss the Veteran's statement that he suffered a head injury during service as a result of being thrown from a Jeep.  

The examination reports must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner(s) should specifically cite each reference material utilized.  If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4) Provide the Veteran with a VA examination to identify any and all disorders pertaining to the Veteran's low back, including chronic low back pain, degeneration of lumbar or lumbosacral intervertebral disc, osteoarthrosis involving the spine, arthritis.

For each diagnosed disorder, the examiner is asked to opine whether it is least as likely as not (50 percent or greater probability) any diagnosed back disorder was directly incurred in military service.

In providing the requested opinion, the examiner is asked to specifically discuss the Veteran's statement that he suffered an injury to his back during service as a result of being thrown from a Jeep.  

The examination reports must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner(s) should specifically cite each reference material utilized.  If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
5) Provide the Veteran with a VA examination to identify any and all disorders pertaining to the Veteran's hip, including the post-service diagnosis of arthritis.

For each diagnosed hip disorder, the examiner is asked to opine whether it is least as likely as not (50 percent or greater probability) any diagnosed hip disorder was directly incurred in military service.

In providing the requested opinion, the examiner is asked to specifically discuss the Veteran's statement that he suffered an injury to his hip during service as a result of being thrown from a Jeep.  

The examination reports must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner(s) should specifically cite each reference material utilized.  If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6) After completing all indicated development, the AOJ should readjudicate the claims on appeal, to include the claim of entitlement to a TDIU.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


